DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S. Pub. No. 2019/0106098 whose priority is a foreign filing of 10/9/17 under application GB 1716495.5) in view of Pels (U.S. Pat. No. 6,202,615).
Regarding claim 1, Wilkinson discloses a control device for controlling a vehicle, the vehicle including: 
an internal combustion engine (10 is an engine); 
a rotary electrical machine (26 is a motor); 
a first battery (32 is a low voltage battery); 
a second battery (25 is a high voltage battery); and 
Crank the engine when a state of charge of the second battery becomes less than a startup the state of charge threshold for preparation, when driving the vehicle by just drive power of the rotary electrical machine (fig. 5 at 502 SOC is checked for a threshold, 20% of capacity, and if below the charge threshold the engine is started.  Please note the limitation can be read that the charge in the battery drops below the specific charge needed to start (i.e. battery does not have sufficient charge) or simply some arbitrary value that is desired to maintain good health of the system (depleting batteries is bad for the health of the battery).  For purposes of examination the arbitrary amount is being used to examine.), and
Wilkinson does not discloses an electric heating type catalyst device provided in an exhaust passage of the internal combustion engine, wherein the control device comprises: an electric power supply control part configured so as to control a supply of electric power to the rotary electrical machine so as to use the output electric power of the second battery to make up for insufficient output electric power of the first battery when driving the vehicle by just drive power of the rotary electrical machine; a startup preparation starting part configured to start a supply of electric power to the catalyst device to start preparation for startup of the internal combustion engine to start a supply of electric power to the catalyst device before engine cranking and the startup preparation starting part is configured so as to increase the state of charge for preparation for startup relative to a decrease in a maximum output electric power of the first battery calculated based on the state of the first battery.
Pels, which deals in hybrid systems, teaches an electric heating type catalyst device provided in an exhaust passage of the internal combustion engine (col. 9, lines 50-55 discloses a heater for a catalyst), wherein the control device comprises: 
an electric power supply control part configured so as to control a supply of electric power to the rotary electrical machine so as to use the output electric power of the second battery to make up for insufficient output electric power of the first battery when driving the vehicle by just drive power of the rotary electrical machine (col. 4, lines 20-25 discloses some embodiments use power from both batteries to drive the motor and disclosed in S15); and 
a startup preparation starting part configured to start a supply of electric power to a catalyst device to start preparation for startup of the internal combustion engine to start the supply of electric power to the catalyst device before engine cranking (col. 9, lines 50-55 discloses a heater for a catalyst to turn on before starting the engine), and 
the startup preparation starting part is configured to increase the startup state of charge threshold (fig. 2 shows the threshold change based on temperature) relative to a decrease in a maximum output electric power of the first battery calculated based on a state of the first battery (col. 4, line 57-col. 5, line 22 discloses how when cold the maximum amount of electric power of the capacitor is fully needed just to start the engine.  As the state of the engine and batteries warms up more energy is available for other uses.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wilkinson with the teachings of Pels because catalyst heaters work to warm up the catalyst so that they are at the needed operating temperature to convert harmful exhausts (col. 8, lines 50-56).  Wilkinson teaches starting an engine when the battery power necessary to start that engine is getting low and Pels teaches to heat up the catalyst before engine startup so that the catalyst can correctly process the emissions.
Regarding claim 2 which depends from claim 1, Pels discloses wherein the control device further comprises 
a charging control part configured to charge a generated electric power of the rotary electrical machine at the second battery so that the state of charge of the second battery becomes a target state of charge (S11) and 
the charging control part is configured so as to increase the target state of charge relative to the decrease in the maximum output electric power of the first battery (S11 charges the battery relative to amount needed in order to start engine).
Regarding claim 4 which depends from claim 1, Wilkinson discloses wherein the startup state of charge threshold is lower than the target state of charge (paragraph 50 discloses that when the SOC is below the threshold the engine is turned meaning that the threshold is larger than what is required for an engine startup since the engine is still able to be started when the SOC is lower than the threshold.).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require that the threshold SOC of a battery change based on the max power output of the battery which is calculated based on an exterior temperature sensor.

Response to Arguments
Applicant's arguments filed 07/29/20 have been fully considered but they are not persuasive.  
Applicant argues on pages 5 and 6 that the limitations of the claims had not been given sufficient patentable weight and had the limitations been understood to claim a vehicle that move the vehicle under batter power alone that this would overcome the Wilkinson reference.  The interpretation noted in the office action was simply a note to make the applicant aware of how the limitations read.  Due to the arguments it is believed that the claims sufficiently distinguish themselves.  That being said Wilkinson in paragraph 3 discusses that the background of this invention is “range extended plug-in hybrid electric vehicles”.
Applicant argues on pages 6 and 7 that the Pels reference does not modify the state of charge threshold as required by the claims.  Fig. 2 of Pels shows the state of charge threshold changing with temperature.
As a note about the claims this “maximum electric power” is it something that is referencing the available power in the battery, i.e. maximum electric power/charge at the moment?  A theoretical maximum that is left due to aging or cold?  Or a combination where the amount of stored power is being calculated and then further adjusted based on temperature?  Depending on what is meant an appropriate amendment would overcome these references, and an interview can always be scheduled in order to discuss what would overcome the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747